Kirby, J. It is insisted for reversal that the court erred in overruling the demurrer to the complaint. Appellant urges the objection, however, against the complaint for things not alleged therein, rather than because of the insufficient allegations thereof. If the vendor of-the land by the written contract could not and did not make a valid contract for their conveyance, that fact did not appear.in the allegations of the complaint, and certainly could not be taken advantage of on demurrer, which admitted all the properly pleaded allegations with all intendments and inferences arising therefrom. The undisputed testimony shows that Dewey Poindexter, with his wife, Ruby Poindexter, appellee, established their homestead upon the land purchased under the contract o'f sale, immediately, and continually resided thereon until long after the full purchase price therefor was paid and Poindexter was entitled to his deed of conveyance. It is no longer questioned that an equitable estate will support the homestead right and form a sufficient basis under the law for the claim of homestead. Spaulding v. Haley, 101 Ark. 296, 142 S. W. 172; Kirby v. Vantreece, 26 Ark. 370. It is also true that a married man cannot make a valid conveyance of the homestead if his wife fails to join in the execution of the deed, and that he cannot even make a contract to convey the homestead which would be obligatory upon the wife or of any validity, without her joining in the execution of such instrument. Section 5542, C. & M. Digest; Waters v. Hanley, 120 Ark. 465, 179 S. W. 817; 13 R. C. L. § 84, page 625. No error was committed by the court in canceling the deed of conveyance of this homestead from Watson to the bank, nor -in directing its conveyance to Dewey Poindexter under the terms of the contract of purchase which had been performed by him, and it was also competent for the court to award the homestead to appellee, the innocent party, along with the custody of the dependent child during the minority of such child, and so long thereafter as appellee remains a widow. Woodall v. Woodall, 144 Ark. 159, 221 S. W. 463. We find no error in the record, and the decree is in all things affirmed.